Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	          DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2019-031823 filed on 2/25/19 and JP 2019-212961 filed on 11/26/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (STITH, Pub. No:  US 2016-0309992; BORTHAKUR, Pub. No:  US 2019-0131333; KATO, Pub. No:  US 2017-0345853) does not teach nor suggest in detail the limitations: 
“A photoelectric conversion device comprising: a first substrate having a first face; a plurality of photodiodes arranged in the first substrate and each having a first region that generates signal charges by photoelectrically converting an incident light and a second region that receives the signal charges moving from the first region; a first isolation region arranged in the first substrate at a first depth and including a first portion extending in a first direction  wherein a part of the first portion and a part of the second portion are overlapped with each other in plan view, and wherein, in the plan view, at least two photodiodes of the plurality of photodiodes have the same area of the second region and different areas of the first region from each other”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record STITH does not teach or suggest in detail a photoelectric conversion device that includes a first isolation region arranged in a first substrate at a first depth or a first portion extending in a first direction so as to isolate a second region of one of the plurality of photodiodes from the second region of another of the plurality of photodiodes.  The prior art is silent as to a second isolation region arranged in the first substrate at a second depth deeper than the first depth with respect to the first face, as well as silent as to a second portion extending in a second direction,  wherein a part of the first portion and a part of the second portion are overlapped with each other in plan view, and wherein, in the plan view, at least two photodiodes of the plurality of photodiodes have the same area of the second region and different areas of the first region from each other as amended by the Applicant (See [Abstract] and paragraphs [0006] [0050-0057] of Applicant’s specification for the enabling portions).  
STITH only teaches a photoelectric conversion device that includes a first substrate having a first face a plurality of photodiodes arranged in the first substrate and each having a first region that generates signal charges by photoelectrically converting an incident light and a second region that receives the signal charges moving from the first region.  The closest NPL WANG (WANG, “Protovoltaic retinal prosthesis: implant fabrication and performance”, 2012) discloses generally photodiode groups, isolation regions, and various planar portions but is silent as to at least a second isolation region arranged in the first substrate at a second depth deeper than the first depth with respect to the first face, as well as silent to a second portion extending in a second direction, which intersects the first direction in plan view, so as to isolate the first region of one of the plurality of photodiodes from the first region of another of the plurality of photodiodes, wherein a part of the first portion and a part of the second portion are overlapped with each other in plan view, and wherein, in the plan view, at least two photodiodes of the plurality of photodiodes have the same area of the second region 
Whereas, as stated above, Applicant’s claimed invention claims a photoelectric conversion device that includes a first isolation region arranged in a first substrate at a first depth and a first portion extending in a first direction so as to isolate a second region of one of the plurality of photodiodes from the second region of another of the plurality of photodiodes.  The claimed invention also recites a second isolation region arranged in the first substrate at a second depth deeper than the first depth with respect to the first face, as well as a second portion extending in a second direction, which intersects the first direction in plan view, so as to isolate the first region of one of the plurality of photodiodes from the first region of another of the plurality of photodiodes, wherein a part of the first portion and a part of the second portion are overlapped with each other in plan view, and wherein, in the plan view, at least two photodiodes of the plurality of photodiodes have the same area of the second region and different areas of the first region from each other. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 1-4, 6-26 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481